Elliott, J.
— Although one officer represents both the civil township and the school township, yet these townships are distinct artificial beings. That they are distinct and different corporations has often been adjudged. Carmichael v. Lawrence, 47 Ind. 554; McLaughlin v. Shelby Tp., 52 Ind. *282114; City of Huntington v. Day, 55 Ind. 7; Utica Tp. v. Miller, 62 Ind. 230; Harrison Tp. v. McGregor, 67 Ind. 380; Gardner v. Haney, 86 Ind. 17; Middleton v. Greeson, 106 Ind. 18, vide p. 24; Braden v. Leibenguth, post, p. 336.
Filed Dec. 10, 1890.
Where an action is brought against a township, or a township trustee, and nothing more is done than to give the township name, it is conclusively presumed that the action is against the civil township. To make a complaint effective against the school corporation, it must, by appropriate averments, designate the school township, or its representative, as the defendant. Middleton v. Greeson, supra; Hornby v. State, ex rel., 69 Ind. 102.
In this case the complaint is against the township trustee, and he is not designated ^as the trustee of the school corporation, so that if it be conceded that a cause of action is stated against the school corporation — and this is what the appellants claim — the concession would not rescue the complaint, for the school corporation is not in court, inasmuch as it is not a party to the action.
Judgment affirmed.